TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00486-CR




Kevin Bryan Bolding, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-05-300409, HONORABLE JON N. WISSER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Kevin Bryan Bolding seeks to appeal from a judgment of conviction for forgery.  The
trial court has certified that this is a plea bargain case and Bolding has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 30, 2005
Do Not Publish